On the 18th day of April, 1919, plaintiff in error, hereinafter referred to as defendant, was convicted in the county court of Garfield county of the crime of unlawfully conveying intoxicating liquor, and punishment assessed at a fine of $100 and imprisonment in the county jail for a period of 60 days. From this judgment an appeal was taken to this court.
The undisputed evidence is that the defendant was apprehended while in the act of conveying on his person five pints of whisky from one point in the city of Enid to another place therein. Defendant interposed as a defense that this particular whisky was purchased in Joplin, Mo., by a friend of defendant named Jason Veatch, whom defendant met in Enid about the 23d day of December, 1918, and whom defendant gave $10 and requested Veatch to purchase for defendant a gallon of whisky in Joplin, Mo., and bring it to him upon his return to Oklahoma; Veatch having previously stated to defendant that he expected to go to Joplin and return in about 10 days or 2 weeks. Defendant testified that in about that length of time Veatch brought to him in Enid a gallon of whisky, and delivered it to him at the old bottling works on East Broadway in said city, and defendant opened the package, took five pints from it, put it on his person, and was taking it to his home at the time he was arrested.
It is contended that this evidence is insufficient to sustain the conviction.
That liquor being conveyed within this state is a lawful purchase is a matter to be pleaded and proved by defendant. De Graff v. State, 2 Okla. Cr. 519, 103 P. 538; Schave v. State,4 Okla. Cr. 285, 111 P. 962; Jacobs v. State, 4 Okla. Cr. 471,113 P. 211. *Page 405 
Under the evidence in this case the liquor that defendant purchased, if it be admitted that the purchase was made under the circumstances testified to by defendant himself, was obtained at an unlawful sale made by Veatch to defendant in the city of Enid, Garfield county, and defendant is guilty of an unlawful conveyance under his own testimony. There is no competent evidence in this record that the whisky which defendant was conveying was purchased outside the state of Oklahoma and constituted a lawful purchase.
Defendant being guilty upon his own admission, the alleged errors urged as grounds for reversal of the judgment are wholly without merit.
Judgment affirmed.